Citation Nr: 0821338	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-29 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to a rating higher than 50 percent for 
dishydrotic eczema of the hands and feet with recurrent 
cellulitis.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1970 to September 1974. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decisions in January 2005 and in April 
2006 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record.  

In April 2008, the veteran's representative raised a new and 
material evidence claim for a psychiatric disorder, which is 
referred to the RO for appropriate action. 

The claim for a total disability rating on an extraschedular 
basis is REMANDED to the RO via the Appeals Management Center 
in Washington, DC. 


FINDINGS OF FACT

1. Dishydrotic eczema of the hands and feet with recurrent 
cellulitis affects less than 40 percent of the entire body 
surface and less than 40 percent of the exposed areas 
affected; and constant or near-constant systemic therapy is 
not required; and the disability picture presented as to the 
service-connected skin disability is adequately contemplated 
by the rating schedule. 

2. The rating of the service-connected disabilities, 
dishydrotic eczema of the hands and feet with recurrent 
cellulitis, 50 percent, and appendectomy scar, zero percent, 
combine to a rating of 50 percent and does not meet the 
minimum percentage standards for a total disability rating 
for compensation based on individual unemployability.  

3. The evidence of record suggest that the veteran is 
unemployable by reason of service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for a schedular rating higher than 50 percent 
for dishydrotic eczema of the hands and feet with recurrent 
cellulitis have not been met; the criteria for referral for 
an extraschedular rating have not been met.  38 U.S.C.A. 
§ 1155 (West 2002) 38 C.F.R. §§4.118, Diagnostic Code 7806 
(2007), 38 C.F.R. § 3.321.   

2. The criteria for a schedular total disability rating for 
compensation based on individual unemployability have not 
been met. 

3. The criteria for referral for an extraschedular rating for 
a total disability rating for compensation based on 
individual unemployablity have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.16(b) (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159 (2007), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the 
claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.   
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2004, in August 2004, in January 2006, 
in March 2006, and in September 2006.  The notice included 
the type of evidence needed to substantiate the claim for 
increase, namely, evidence of worsening current disability 
and the effect that worsening has on employment and daily 
life.  The veteran was notified of the evidence needed to 
substantiate the claim for compensation based on individual 
unemployability, namely, that he was unable to secure or 
follow a substantial gainful occupation as a result of 
service-connected disabilities provided that if there was one 
disability, the disability shall be ratable at 60 percent or 
more, and if there were two or more disabilities at least one 
disability was rated 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

The veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession.  
The notice included the provisions for the effective date of 
the claims and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim); and of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in September 2006.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)  

The VCAA notice did not contain general notice of the 
criteria of the Diagnostic Code under which the veteran is 
rated.  At this stage of the appeal, when the veteran already 
has notice of the rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  

For this reason, the deficiency as to VCAA compliance under 
Vazquez-Flores, regarding general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, is 
harmless error.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
has afforded the veteran VA examinations.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service medical records show that in 1973 the veteran was 
hospitalized for dishydrotic eczema of the feet. 

After service, in a rating decision in July 1976, the RO 
granted service connection for dishydrotic eczema of the 
hands and feet, and assigned a 10 percent rating.  In a 
rating decision in November 1982, the RO increased the rating 
to 30 percent.  In a rating decision in November 1984, the RO 
increased the rating to 50 percent.  

The current claim for increase was received at the RO in June 
2004. 

On VA dermatological examination in November 2004, the 
examiner noted that the course of the veteran's skin 
condition was intermittent flare-ups and periods of 
remission, which was treated with topical steroid creams 
among other medications, and had become progressively worse.  

Symptoms included constant abnormal sensation, peeling skin, 
and ulcerations and intermittent blisters, crusting, itching, 
and pain, but with no systemic symptoms. Evaluation of the 
feet revealed no current blisters, but there was erythema and 
peeling between the toes.  Scaling was noted on the plantar 
surface of the feet.  Evaluation of the hands revealed small 
blisters.  It was noted that the veteran was unemployed. 

As for the effect on daily activities, it was reported that 
the feet condition caused severe problems with chores and 
exercise and moderately impacted the veteran's ability to 
play sports and other forms of recreation. Mild impairment 
for shopping and traveling were noted and there was no 
impairment in terms of feeding, bathing, dressing and 
grooming.  The disability on the hands caused moderate 
impairment of the veteran's ability to perform chores and 
mild impairment for shopping, sports, recreation, traveling, 
and feeding. There was no impairment for dressing, grooming, 
and bathing.  It was noted that the problems arose during 
flare-ups.  

Of record are statements from potential and former employers.  
Two potential employers stated that the veteran could not 
work with chemicals or oils or with food preparation because 
of his hands.  Several former employers indicated that the 
veteran was a good worker, but he could not work regularly 
because of his feet.

On VA examination in March 2006, the veteran stated that his 
skin problems on his feet wax and wane and were currently 
better than they had been in years.  He stated that he was 
hospitalized for cellulitis in the 1990s, but he had not 
required hospitalization since then.  He indicated that he 
had not had any recent blisters or fissures and had fewer 
problems with flare-ups.  

Evaluation of the feet revealed macerated skin and healing 
vesicles on the plantar surfaces with cracking of the skin. 
There was no obvious erythema or warmth. About 50 percent of 
the feet were involved.  There were calluses on his hands 
which were dry with hyperkerototic skin and healed vesicles n 
the palmar aspects of the hands with 50 percent of the 
surface involved.  The examiner reported that about 10 
percent of the exposed surface was involved and about 4 
percent of the total body skin surface was affected.  Color 
photographs of the skin of the hands and feet have been 
associated with the report.  The examiner stated that 
although the veteran could not stand longer than three to 
four hours at a time, which made full time work difficulty, 
he could be employed with frequent breaks. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to consider all regulations that are 
potentially applicable, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

Skin Disability 

The skin disability is currently rated 50 percent under 
Diagnostic Code 7806.  Under Diagnostic Code 7806, the 
criteria for the next higher rating, 60 percent, are more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period. 

On VA examination in 2006, the examiner reported that about 
10 percent of the exposed surface of the hands was involved 
and about 4 percent of the total body skin surface was 
affected, which does not more nearly approximate or equate to 
40 percent or more of the total body surface or 40 percent or 
more of the exposed area, involving the hands.  Although the 
hands are an exposed area, the feet are not and the 50 
percent involvement of the plantar surface of the feet does 
not equate to 40 percent or more of an exposed area.  And 
while the veteran uses topical steroids, systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
not required.  Also while the veteran has taken oral 
antibiotics for cellulitis a few times, this does not 
constitute constant or near-constant systemic therapy. 



Extraschedular Rating 

Where the schedular rating is found to be inadequate, the 
claim may be referred to the VA Director of Compensation and 
Pension Service for an extraschedular rating. 38 C.F.R. 
§ 3.321.  

The determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step 
inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular rating for that service-connected 
disability is inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, comparing the veteran's disability level and 
symptomatology to the rating schedule, the degree of 
disability is contemplated by the rating schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required. 

Total Rating 

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service- 
connected disabilities. If there are two or more 
disabilities, as here, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).



Since the veteran has two service-connected disabilities, he 
does not meet the minimum schedular percentage requirements 
under 38 C.F.R. § 4.16(a) of two or more disabilities at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For this reason, the criteria for a 
total disability rating for compensation based on individual 
unemployability on a schedular basis have not been met.  38 
C.F.R. §4.16(a).

Extraschedular Rating 

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the claim may be submitted to the Director 
of Compensation and Pension Service for consideration of the 
claim on an extraschedular basis.  38 C.F.R. § 4.16(b).

The veteran and the evidence of record suggests that the 
veteran is unemployable by reason of service-connected 
disability as evidenced by the statements of potential and 
former employers, who have indicated that the veteran could 
not work with chemicals or oils or with food preparation 
because of his hands and when the veteran did work he did not 
work regularly because of his feet.  Also the VA examiner in 
2006 stated that although the veteran could not stand longer 
than three to four hours at a time, which made full time work 
difficulty, he could be employed with frequent breaks, which 
suggests either marginal employment or in a protected 
environment.  For these reasons, referral to the Director of 
Compensation and Pension Service for consideration of the 
claim on an extraschedular basis is warranted.  38 C.F.R. § 
4.16(b). 




ORDER

A schedule rating higher than 50 percent for dishydrotic 
eczema of the hands and feet with recurrent cellulitis and a 
referral for an extraschedular rating are denied.

A schedular total disability rating for compensation based on 
individual unemployability is denied. 

Referral to the Director of Compensation and Pension Service 
for consideration of the claim for total disability rating on 
an extraschedular basis is granted and to this extent only, 
the claim is allowed. 


REMAND

As the Board concludes that the criteria for referral for 
consideration of the claim for a total disability rating on 
an extraschedular basis have been met, the case is REMANDED 
for the following action:

1. Pursuant to 38 C.F.R. § 4.16(b), refer 
the claim for a total disability rating 
for compensation based on individual 
unemployability to VA's Director of  
Compensation and Pension Service for 
extraschedular consideration.

2. After the development is completed, 
adjudicate the claim.  If the benefit 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


